Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 20, 1996, which revoked defendant’s probation and imposed a term of imprisonment.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on this appeal, contending that there are no nonfrivolous issues that can be raised. Our review of the record leads to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., *787concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.